The majority opinion looks to ordinary principles of statutory construction and an alternative definition of the term "calendar year" in order to conclude that *Page 172 
Cleveland State University may establish an Early Retirement Incentive Program ("ERIP") which does not run from January 1 to December 31, while still taking advantage of the five-percent employee participation limit. While I accept and agree with both this reasoning and this result as proper, I believe there are additional reasonable ways to reach the correct result in this matter.
First of all, it should be noted that appellants rely heavily on the cases of Fincher v. Canton City School Dist. Bd. of Edn.
(1991), 62 Ohio St.3d 228, 581 N.E.2d 523, andBrecksville-Broadview Hts. Edn. Assn. v. Brecksville-BroadviewHts Bd. of Edn. (Mar. 12, 1992), Cuyahoga App. No. 60143, unreported, 1992 WL 47240. These cases, however, do not stand for the proposition that an ERIP must run for a "calendar year." In fact, the issues in Fincher and Brecksville-Broadview Hts.
concerned the application period for an ERIP, not the time period of the ERIP itself. The Fincher court held that "the requirement in R.C. 3307.35 that a retirement incentive plan `remain in effect for at least one year' does not preclude the establishment of an application period for such a plan that expires less than a year after the plan is adopted." Id.,62 Ohio St. 3d at 229, 581 N.E.2d at 524, syllabus. The court inBrecksville-Broadview Hts. took exactly the same approach.
Another fact about these two cases which should be pointed out is the difference in the time periods of each ERIP. The ERIP in Fincher ran from January 1, 1989 to December 31, 1989 — one "calendar year." However, the ERIP in Brecksville-BroadviewHts. ran from March 18, 1988 to March 17, 1989, encompassing two "calendar years." The Brecksville-Broadview Hts. court even acknowledged, in footnote 1, that the "effective period of the plan was later extended to April 3, 1989." Neither court commented on the time period of the ERIPs at issue. Both ERIPs were upheld; therefore, it can be concluded that it is not necessary for a board to structure an ERIP to run January 1 to December 31 in order to comply with R.C. 3307.35.
Yet another basis for affirming the trial court's judgment is suggested by the court in Fincher:
"In interpreting the meaning of a phrase within a statute, this court is bound by legislative direction to presume that theentire statute is intended to be effective. R.C. 1.47(B). We also must presume that the statute is intended to provide a just and reasonable result that is feasible of execution. R.C.1.47(C) and (D)." (Emphasis sic.) Id., 62 Ohio St.3d at 231,581 N.E.2d at 525.
The trial court in the case sub judice looked to Prem v. Cox
(1983), 2 Ohio St.3d 149, 152, 2 OBR 694, 697, 443 N.E.2d 511,514, in which the court stated:
"`The General Assembly will not be presumed to have intended to enact a law producing unreasonable or absurd consequences. It is the duty of the courts, if *Page 173 
the language of a statute fairly permits or unless restrained by the clear language thereof, so to construe the statute as to avoid such a result.'" Quoting Canton v. Imperial Bowling Lanes
(1968), 16 Ohio St.2d 47, 45 O.O.2d 327, 242 N.E.2d 566, paragraph four of the syllabus.
So, both Fincher and Prem suggest reading a statute in order to reach a reasonable result. In light of this directive, two alternatives should be examined:
                              Alternative 1 Give the term "calendar year" its plain meaning,  i.e., January 1 to December 31
In analyzing this alternative, it is necessary to look at the language of the statute. Paragraph one of R.C. 3307.35 states, in part:
"A plan established under this section shall remain in effect until terminated by the employer, except that, once established, the plan must remain in effect for at least one year." (Emphasis added.)
The term "year" is defined, for purposes of R.C. Chapter 3307, in R.C. 3307.01(O) as "the year beginning the first day of July and ending with the thirtieth day of June next following, except that, for determining final average salary, `year' may mean the contract year."
Paragraph three of R.C. 3307.35 is where the term "calendar year" comes in:
"Participation in the plan shall be available to all eligible employees except that the employer may limit the number of persons for whom it purchases credit in any calendar year to a specified percentage of its employees who are members of the state teachers retirement system on the first day of January of that year. The percentage shall not be less than five per cent of such employees." (Emphasis added.)
Giving the term "calendar year" its plain meaning, January 1 to December 31, and the term "year" its meaning as set out in the statute itself, July 1 to June 30, leads to the dilemma of whether a school board is supposed to comply with paragraph one of R.C. 3307.35, which directs it to establish a plan for at least one "year," which is defined by the statute to mean July 1 to June 30, or to comply with paragraph three, which uses the term "calendar year," a term ordinarily construed to mean January 1 to December 31. A board could never establish a plan which remained in effect for at least one "year" without concurrently spanning two "calendar years." A board must, therefore, choose between paragraph one and paragraph three when setting up an ERIP.
Thus, giving "calendar year" its plain meaning does not appear to be a viable alternative as it produces an "absurd" result, abhorred by the Prem court, *Page 174 2 Ohio St.3d at 152, 2 OBR at 697, 443 N.E.2d at 514, and it does not lead to a "just and reasonable result that is feasible ofexecution," as suggested by the Fincher court. (Emphasis added.)62 Ohio St.3d at 231, 581 N.E.2d at 525.
                              Alternative 2 Take the word "calendar" out of the statute
Courts should give effect to the words of the statute and should not modify an unambiguous statute by deleting words used or inserting words not used. Kelly v. Accountancy Bd. of Ohio
(1993), 88 Ohio App.3d 453, 459, 624 N.E.2d 292, 296. This is an ordinary principle of statutory construction. However, as indicated in the above discussion of Alternative 1, the statute at issue here is not "unambiguous." This alternative must, therefore, be examined.
Following this alternative, the term "year" is left unmodified by the word "calendar." The statutory definition of "year" can thus be applied, and paragraphs one and three of R.C.3307.35 are compatible. This alternative allows a board to comply with paragraph one as well as take advantage of the five-percent participation limit of paragraph three.
Striking the word "calendar" makes the most sense and avoids an unreasonable or absurd result. It is also feasible of execution, as it eliminates the prospect of a school board having to choose with which part of the statute to comply. Finally, it clears up any ambiguity in the statute resulting from the conflict presented between paragraphs one and three.
An ERIP may be set up by a school board in order to induce the early retirement of some of its older employees. It should be kept in mind that an ERIP is voluntary in nature; a school board is free to choose to adopt an ERIP just as it is free todecline one. Participation on the part of employees is also voluntary. Mandating a January 1 starting date in order to take advantage of the five-percent participation limits the voluntary nature of an ERIP.
This final argument is a practical one. It is reasonable that a board would prefer to have its ERIP commence on July 1. This is the time when a school year has just ended and a teacher, if choosing to retire, would most likely want to retire. The other alternative, beginning an ERIP on January 1, does not make practical sense. January 1 is in the middle of a school year, which is not a time when a teacher would usually want to retire. A board, when structuring its ERIP, would naturally have in mind that the school year would end on or about June 30. If a teacher were to choose to participate in an ERIP, it is unlikely that he or she would want to wait until January 1 of the next year to choose to retire; therefore, a July 1 starting date is the common-sense approach. *Page 175 
There are, therefore, four additional reasons why the trial court's judgment should be affirmed. First, Fincher andBrecksville-Broadview Hts. do not hold that an ERIP must run fora "calendar year"; rather, these cases hold that an applicationperiod for an ERIP may be open for a period of less than one year. Second, Fincher, as well as Prem v. Cox, suggests that a statute should be read to reach a reasonable, not an absurd, result. The way to reach a reasonable result in interpreting R.C. 3307.35 is to take the word "calendar" out of the statute. Then, paragraphs one and three do not conflict and the statute is no longer ambiguous. Third, an ERIP is voluntary in nature; it is not mandatory that a school board set up an ERIP for its employees. A five-percent participation limit is offered to make the plan attractive to the school boards. Locking a board into a mandatory starting date for an ERIP, i.e., "start on January 1 or no 5% limit is available," appears to circumvent the voluntary nature of the program. Finally, and as more of a practical approach, July 1 is near the end of a school year. A board would naturally want to begin its ERIP at this time, rather than on January 1, which is in the middle of a school year.
These additional reasons, therefore, compel affirming the trial court's judgment in this matter.